Supreme Court of Florida
                                   ____________

                                   No. SC12-702
                                   ____________


                          GREGORY DAVID LARKIN,
                                Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                  [May 22, 2014]

PER CURIAM.

      Gregory David Larkin was convicted of the April 2009 first-degree murders

of his parents, Richard and Myra Larkin, and he was sentenced to death for both

murders. This is Larkin’s direct appeal. We have jurisdiction. See art. V, §

3(b)(1), Fla. Const. Having reviewed the record and considered the issues

presented, we affirm Larkin’s convictions and sentences.

                                I. BACKGROUND

      In July 2009, a Nassau County grand jury indicted Larkin, who was 35 years

old, on two counts of first-degree murder in the deaths of his parents in April of
that same year. The case proceeded to a jury trial, at which Larkin elected to

represent himself.

                              A. Self-Representation

      Although the trial court initially appointed a public defender, Brian

Morrissey, to represent Larkin, Larkin subsequently sought to discharge counsel at

a November 2009 hearing. Larkin contended that Morrissey waived his right to a

speedy trial, played a role in covering up a “second indictment” signed by another

judge, and tried to elicit information from Larkin in secretly recorded

conversations to aid the prosecution. Under oath, Morrissey explained Larkin’s

apparent confusion regarding the different judges at different proceedings, stated

that he was unaware of any illegal recording of confidential interviews with his

client, and referenced the judge’s earlier explanation that a speedy trial was waived

in light of the substantial issues in the case. Defense counsel assured the trial court

that he was working on behalf of his client to address the charges. The trial court

concluded that there was no basis for Larkin’s claim that defense counsel was

rendering ineffective assistance. Accordingly, the trial judge asked if Larkin

wanted to discharge counsel and represent himself, and Larkin declined.

      In July 2010, Larkin obtained private counsel in lieu of Morrissey.

However, in September 2011, private counsel requested and was granted

permission to withdraw from representation. At that time, Larkin sought to



                                         -2-
represent himself. The trial court held a Faretta hearing, see Faretta v. California,

422 U.S. 806 (1975), informing Larkin of the advantages of having a lawyer,

questioning Larkin about his understanding of the limitations and disadvantages of

self-representation, and determining his competency to knowingly and intelligently

waive counsel. Larkin stated that he was 38 years old, knew and understood

English, had attended two years of community college, was not impaired, had

never previously represented himself, and while awaiting trial, had read some of

the books in the law library. The judge determined that Larkin was competent to

waive counsel but withheld his ruling. Then, at a hearing on October 13, 2011,

Larkin reaffirmed his desire to represent himself, and the trial judge ruled that

Larkin could represent himself but reappointed Morrissey as standby counsel. At

subsequent hearings on November 3 and December 20, 2011, the trial court again

discussed the advantages and disadvantages of self-representation, and Larkin

reaffirmed his election to represent himself and to have only standby counsel.

      On January 5, 2012, before the hearing on Larkin’s motion to suppress, the

trial judge again held a Faretta colloquy and encouraged Larkin to obtain or accept

counsel in light of the seriousness of the proceeding. Larkin, however, chose

continued self-representation, stating that he understood the pros and cons of his

decision. Larkin then argued the motion to suppress authored by prior counsel,

contending that the police did not have probable cause to arrest him in April 2009



                                         -3-
and that the evidence obtained from his hotel room at that time should be

suppressed. After hearing arguments, the trial court denied the motion.

      During jury selection the next day, Larkin again declined the offer of

appointment of counsel and stated that he would allow the prosecutor to select the

jury. After the judge and prosecutor questioned the potential jurors, Larkin

declined to strike any potential juror. For reasons that included opposition to the

death penalty, a stated inability to be impartial, and work-related hardship, among

others, the trial court struck ten potential jurors, and the prosecutor struck four. In

addition, two alternate jurors were chosen.

                                 B. The Guilt Phase

      The trial commenced on January 9, 2012. Larkin invoked the rule to

exclude witnesses from the courtroom, and the jury was sworn in. See § 90.616,

Fla. Stat. (2011). After the prosecutor’s opening statement, Larkin argued to the

jury that he was innocent. He stated that the evidence would show that his parents

were killed three to five days before their bodies were discovered on April 18,

2009, and that he was out of the country from April 12 to April 18. Claiming that

no evidence tied him to the murders, he stated that there were no fingerprints or

DNA evidence on the murder weapon and two witnesses would testify that they

saw or spoke to Larkin’s parents on April 14, 2009, when Larkin was out of the




                                         -4-
country. Finally, he argued that the prosecution could not produce an eyewitness

or establish a motive for the murders.

      The evidence at trial showed that in January 2009, Larkin unexpectedly

arrived at his parents’ Fernandina Beach home for a visit and stayed for several

months. Larkin managed the family owned business in Costa Rica, a dive shop

named Aquamor. The business was failing at that time, and there was ongoing

dissension in the family over whether to sell it. Richard Larkin, III (Rick),

Gregory Larkin’s older brother, testified that their father was actively trying to sell

the business at the time of his death and Gregory Larkin opposed the sale. Other

members of the family also disagreed on whether they should sell the business.

      The evidence showed that late on the morning of April 12, 2009, Larkin

parked his parents’ car at the Jacksonville International Airport, bought a one-way

ticket to Mexico at about 11:30 a.m., and flew to Mexico in the mid-afternoon.

One week later, on the morning of April 18, a Nassau County Sheriff’s deputy was

dispatched to the Larkins’ home to perform a wellness check that was prompted by

a family friend’s concern about not having heard from Richard and Myra Larkin

for several days. The deputy found a FedEx package on the Larkins’ doorstep that

had been delivered on April 14. No one responded when the deputy knocked on

the door and rang the doorbell. He then walked around to the back of the house,

where he entered the unlocked screen enclosure around the pool. Peering through



                                         -5-
the glass doors into the family room, he saw Myra Larkin lying dead on the floor

with a pool of dried blood by her head.

      When backup officers arrived, they forced entry into the securely locked

home. In the living room where Myra Larkin’s body lay, blood and blood spatter

was observed on various surfaces, including a chair and hassock, the entertainment

center and television, the wall, and covers of magazines. As the officers searched

the house, they soon found Richard Larkin dead, lying on the floor of his garage

office. His face was unrecognizable, and a large stone statue from the pool area

lay on his chest. There was blood on the office cabinets, walls, desk chair, office

machinery, and paperwork, and a baseball bat discolored by blood was found just

outside the office door.

      Except for the two murder sites, the house was otherwise tidy, although

there was some clutter on the kitchen counter—food items, wine, and used wine

glasses—apparently related to meal preparation. Valuables including televisions,

jewelry, computers, and Myra Larkin’s purse, however, were in plain view. In

light of this fact and evidence that the home was securely locked, it was clear that

no burglary had occurred. Documents on the dining room table were admitted into

evidence over Larkin’s hearsay objection. They included plane tickets with

Larkin’s name on them, copies of e-mails to Richard Larkin offering to discuss the

purchase of Aquamor, and Gregory Larkin’s scuba certification card.



                                          -6-
      Because Richard and Myra Larkin’s vehicle was missing, a BOLO was

quickly issued, and the vehicle was located in the parking lot of the Jacksonville

International Airport later on the same day that the murders were discovered.

Also, Gregory Larkin flew into Jacksonville that evening, arriving at

approximately 10 p.m. and then checking into a nearby hotel. That is where

authorities found him in the early morning hours of April 19. After an initial

interview, he was taken to the Police Memorial Building in Jacksonville for further

questioning, which was videotaped. Over Larkin’s objection, the trial court

admitted the initial portion of the videotape into evidence but granted his objection

to exclude the portion of the video that followed Larkin’s invocation of his right to

counsel.

      During the interview, Larkin was not told that his parents were found dead,

and he did not ask about his parents. Larkin told law enforcement officers that he

left his parents’ home on April 12 and flew to Mexico to look for a job. He

explained that he took his parents’ car because they were supposed to leave on a

trip for which they had planned to rent a car. Asked if he had called his parents

upon his return to Jacksonville, Larkin told police that no one answered the phone

when he called, but it was possible that he had misdialed, as he sometimes did.

The police arrested Larkin for grand theft of the automobile and, pursuant to a

warrant, searched his hotel room. In his backpack, they found, among other items,



                                        -7-
airline ticket receipts and his mother’s gold bracelet, which his brother Rick Larkin

later testified was valued at $8,000. The grand theft auto charge was ultimately

nolle prosequied.

      With regard to time of death, evidence of when people last saw the victims

was presented. Moyra Bird-Owens, a longtime friend of Myra Larkin, testified

that she last spoke to Mrs. Larkin on April 10, 2009. She then went to the Larkins’

home on April 12 but left when she saw that the garage door was closed and the

car was gone. Her subsequent telephone calls went unanswered. Rick Larkin, the

Larkins’ oldest son, testified that he last spoke to his mother on April 11, and that

his parents’ bank account showed no activity since that date. April 11 was also the

last time Rick spoke to his brother Gregory before the murders. They made plans

for Gregory to visit Rick the following weekend on April 17, but Gregory did not

contact Rick further. In addition, the manager of a movie rental business testified

that Myra Larkin was a regular customer who always returned rentals promptly,

but she did not return the movie that she rented on April 11. Home Depot and

Harris Teeter sales receipts and security videos of April 11 showed that Myra

Larkin made purchases at the stores at 3:35 and 4:23 p.m. Not only did the items

on the grocery store’s conveyor belt match the groceries found on the Larkins’

kitchen counter on April 18, but when Myra Larkin’s body was discovered, she

was dressed in the same clothes that she wore in the April 11 store videos. The



                                         -8-
evidence indicated that when she was killed, she was sitting in the living room

watching the movie that she had rented on April 11. When Richard Larkin was

killed, he was using the computer in his home office, which was built into the

garage. He typically spent much of his time there. The computer was last used on

April 11, 2009, at 8 p.m.

      The medical examiner, Dr. Jesse Giles, conducted both autopsies. At the

outset of his testimony, the trial judge overruled Larkin’s objection that

photographs of the decedents at the crime scene were unduly prejudicial. Dr. Giles

testified that both victims were killed at about the same time and estimated that

when found on April 18, the couple had been dead for at least three to five days,

but it could have been as many as seven days. He explained that such estimates are

inexact and might be affected by external factors, such as when the victims were

last contacted or seen alive, or when a computer was last used or a movie was

rented. He concluded that both Richard and Myra Larkin died from skull fractures

and hemorrhaging resulting from blunt force trauma. The manner of death was

homicide.

      According to Dr. Giles, Myra Larkin was attacked from behind. A

significant blunt force blow to the left side of her head caused massive skull

fractures and tearing of her scalp, resulting in part of her brain emerging from her

skull. In addition, she had defensive injuries to her arm and hand resulting from a



                                         -9-
blunt force blow that lacerated her hand, exposing the tendons and fracturing a

finger. Dr. Giles opined that the weapon had no discernible pattern and was likely

smooth, which was consistent with a baseball bat.

      Richard Larkin was also likely to have been attacked from behind. He

sustained at least five or six blunt force blows to his head, resulting in a broken

skull cap and extensive brain injuries. The lacerations and bruising on his arm

were defensive wounds. In addition, post-mortem, the victim’s face was mashed

flat, his nose broken, and his ribs fractured on both sides of his chest. Dr. Giles

stated that Richard Larkin’s wounds indicated an assailant with a significant degree

of anger.

      Arnika Edmondson, an analyst with the Florida Department of Law

Enforcement (FDLE), developed complete DNA profiles of Larkin and the two

victims in order to analyze various evidentiary items. She then tested a T-shirt, a

pair of shorts, and two pairs of socks found behind the bathroom door nearest to

the bedroom where Gregory Larkin’s belongings were located. The blood on the

exterior of the T-shirt matched the DNA of Richard Larkin. The blood on the front

of the shorts matched Myra Larkin’s DNA. Edmondson testified that when people

exercise heavily, DNA can be transferred to their clothes. The DNA from the

interior waistband and zipper area of the shorts—“wearer DNA”—matched

Gregory Larkin’s profile. The likelihood that the wearer DNA would match an



                                        - 10 -
unrelated person other than Gregory Larkin was one in 6.9 quadrillion Caucasians,

one in 2.1 quintillion African Americans, and one in 18 quadrillion Southeastern

Hispanics. A partial profile of wearer DNA on one sock of a pair also matched

Gregory Larkin. On the other pair of socks, Richard Larkin’s blood was found on

the bottom of both socks and his wife’s on the top of one sock.

      DNA testing of two used wine glasses in the kitchen sink resulted in matches

with Myra Larkin’s DNA on one and Gregory Larkin’s on the other. The

frequency of recurrence of Gregory Larkin’s DNA profile was one in 370 trillion

Caucasians, one in 49 quadrillion African Americans, and one in 520 trillion

Southeastern Hispanics. A swab from one area of the baseball bat showed Myra

Larkin to be the major contributor to a mixture of DNA, and a swab from another

area of the bat contained Richard Larkin’s DNA.

      An FDLE fingerprint expert, William Tucker, testified that no usable or

identifiable fingerprints were found on various objects, including the baseball bat,

but Larkin’s fingerprints were found on an energy drink can. In addition, Matthew

Ruddell, an FDLE digital evidence analyst, examined the computers in the home

and testified that the last time the computer in Richard Larkin’s office was used

was April 11, 2009, at 8 p.m.

      Testimony on forensic crime scene reconstruction was provided by Michael

Knox, a forensic consultant. He opined that the motive for the murders was not



                                        - 11 -
robbery, but the trial judge sustained Larkin’s objection that this statement was

speculative. Knox then testified that in light of the similarity of injuries suffered

by the victims, the evidence showed that one assailant used a single weapon in the

attack. Moreover, blood splatter analysis indicated that both victims were attacked

from behind. Regarding Myra Larkin’s murder, Knox testified that an initial

glancing blow to Mrs. Larkin’s head also struck an adjacent lamp. Although she

moved to escape, she was soon so disabled by the subsequent blows that she

collapsed onto the floor, where she was struck again.

      According to Knox, the murder of Richard Larkin was dramatically different

and lasted for a longer period of time. He was sitting in a chair at his desk in his

garage office with his back to the doorway when his assailant hit him on the head.

Richard Larkin was struck by multiple blows, and his blood splattered all over the

room. Like his wife, he tried to ward off the attack to no avail and stood up.

Ultimately, he fell to the floor and crawled on his hands and knees on the bloody

floor, where he died lying on his back. Post-mortem, a large statue was brought

from the pool area and dropped upright on his face. The statue was found lying

partly on Richard Larkin’s body. White powder found on the T-shirt and shorts

found in the bathroom was consistent with the surface of the white garden statue

and with the residue from the pool area where the statue had stood. The trial court

sustained Larkin’s objections that any testimony by Knox on the meaning of



                                         - 12 -
dropping the statue on Richard Larkin’s body and the reason this attack was more

prolonged was speculative.

      Finally, Knox explained that Myra Larkin was killed first, noting that

Richard Larkin’s murder was bloodier, but none of his blood was present in the

living room where Myra Larkin was killed. In addition, the noise from the violent

murder of her husband in his office would have alerted her, but she was assaulted

while she remained seated on a living room chair watching a movie. The trial

court sustained the State’s objection to Larkin’s question of whether the listing of

his father’s murder in the first count of the indictment raised reasonable doubt

regarding the deaths.

      Two other family members testified. Ron Larkin, Gregory Larkin’s uncle,

testified that he visited Larkin on numerous occasions after his arrest. Gregory

Larkin told him that on April 11, Gregory worked outside the house building some

flower boxes and went on a lengthy walk in the neighborhood. Gregory then

returned to the house and had dinner with his parents. Afterwards, Gregory drove

to Jacksonville, stayed in a hotel overnight, and flew to Mexico the next day. Ron

Larkin testified that he tried but failed to locate the hotel at which Gregory stayed,

and Gregory could not recall the hotel’s name. Katrina Larkin, Gregory Larkin’s

sister, testified that when she lived with her parents for a few months in 2005, she

observed their routine. Typically, her father was using the computer in his garage



                                        - 13 -
office, watching television, or cooking. Her mother usually drank wine in the

evening, and Gregory also drank wine several times a week. With regard to

Gregory’s visit to her parents’ home in 2009, she testified that his visit occurred

during the rainy season in Costa Rica, when there was little to no business for the

family dive shop.

      Larkin called four defense witnesses in his case and conducted the direct

examinations. Michael O’Hagen, an acquaintance of Richard Larkin, testified that

a few days after Easter (April 12, 2009), possibly on April 14, he saw Richard

Larkin at a convenience store. They discussed coaching children’s soccer. On

cross-examination, the witness stated that he did not recall the exact date and that

Richard Larkin probably was driving his white SUV that day, as he usually did.

      Moyra Bird-Owens returned to the stand and testified that as a longtime

friend, she spent a lot of time with the Larkins over many years. She stated that

Gregory Larkin had a very good relationship with his parents. During his latest

visit, she had travelled with the three of them to Jekyll Island. Gregory had been

very helpful, and she did not observe any drug use by him. In addition, she was

aware that the Larkins planned to take a trip to Savannah, Georgia, on April 14,

2009, and had reserved a rental car to travel in a more reliable vehicle than their

own. Asked if Richard Larkin had any enemies, she responded that she knew

Allstate Insurance Company was his enemy, and she did not know if that situation



                                        - 14 -
was ever resolved. Finally, she testified that Gregory sent her a letter from jail in

which he maintained his innocence.

      Two neighbors of the Larkins also testified for the defense. Judith Ankerson

testified that her home faced the victims’ home. She often saw Richard Larkin

through his office window when she took her morning walks. She was uncertain

of the date, but she believed that she last saw Richard and Myra Larkin on April

14, 2009, and that she noticed Richard’s office window blinds were closed

sometime around April 15, which was unusual. Nancy Lane also had known the

family for a long time. The family’s relationships were healthy and loving, and

they had fun together. She testified that she did not recall hearing any arguments

between Gregory Larkin and his parents while he was at home. She recalled that

on one visit to her neighbors’ home, Gregory was working on the computer

looking for employment with dive shops, including businesses in Mexico. Finally,

she testified that Allstate Insurance Company was Richard Larkin’s enemy.

      In rebuttal testimony, Sergeant Michelle Christensen of the Nassau County

Sheriff’s Office testified that the Larkins’ vehicle was in a parking lot of the

Jacksonville International Airport on April 12 and was also there on April 14.

Security video from the convenience store for that date showed neither O’Hagen

nor Richard Larkin. Further, after learning of the murders, Judith Ankerson, who

was out of town at the time, contacted authorities about when she last saw the



                                         - 15 -
victims. Sergeant Christensen testified that during the phone conversation with

Ankerson, she claimed to have last seen Myra Larkin planting flowers at the

mailbox on April 14, but Ankerson was uncertain of the date. Sergeant

Christensen testified, however, that there were no flowers planted around the

mailbox.

      At the close of the evidence, Larkin affirmed to the trial court that he would

not testify and had no more witnesses to call. The trial judge then denied Larkin’s

motion for judgment of acquittal. In his closing argument, Larkin argued that the

small amount of blood found on the clothing from the bathroom—the T-shirt,

shorts, and socks—was inconsistent with the bloody crime scene and there was no

proof regarding when those clothes were worn. Moreover, there were no

fingerprints on the murder weapon. In fact, there was no witness, no motive, and

no clean-up of the scene. Thus, there was no hard evidence sufficient to support a

conviction. Larkin further claimed that he chose to represent himself because his

right to a speedy trial was violated when the public defender waived it and because

he had been wrongly accused of the grand theft of his parents’ car.

      After deliberation, the jury returned verdicts of guilty on both counts of first-

degree murder. The judge renewed the offer of counsel to Larkin, who responded

that he would think about it. The trial judge indicated that he would soon hold

another Faretta hearing.



                                        - 16 -
                              C. Mental Competence

      At the January 12, 2012, hearing, the trial court renewed the offer of counsel

to Larkin but he declined. After the Faretta hearing, the trial court again found

Larkin competent to waive counsel and that the waiver was knowingly and

intelligently made. Morrissey then addressed the trial court, stating that he had just

concluded that Larkin suffered from a delusional disorder. He requested that the

trial court order a mental health evaluation, noting that the motion was based on

Larkin’s behavior during the trial but providing no specifics. The trial judge

ordered a mental health evaluation based solely on Morrissey’s conclusory motion.

      Dr. William Meadows, a forensic psychologist, evaluated Larkin by

administering two tests—the “Structured Inventory of Malingered Symptomology

(SIMS)” and the “Minnesota Multiphasic Personality Inventory, Second Edition

(MMPI-2)”—and conducting interviews with Larkin and several of his family

members. The testing indicated that Larkin was not malingering, and although

Larkin was impulsive and narcissistic, he did not suffer from psychotic

disturbances. The expert concluded, however, that Larkin’s understanding of the

adversarial nature of legal proceedings, his capacity to disclose pertinent facts to

counsel, and his capacity to testify relevantly and coherently were unacceptable.

Further, Dr. Meadows found that Larkin gave an illogical account of the evidence,

believed the two witnesses who testified in his defense that they had seen his



                                        - 17 -
parents alive when Larkin was in Mexico, described a bizarre conspiracy involving

an insurance company, and believed that his prior counsel were involved in a

conspiracy to withhold exculpatory evidence. Accordingly, Dr. Meadows

concluded that Larkin met the “provisional DSM-IV-TR [Diagnostic and Statistical

Manual of Mental Disorders] diagnostic criteria for a Delusional Disorder” and

was thus incompetent to proceed.

      Subsequently, a hearing was held on January 19, 2012, regarding the report.

Larkin again elected to represent himself, and the trial judge found him competent

to waive counsel. The prosecutor argued that Dr. Meadows’ report did not call

Larkin’s competence into question and that a second evaluation was not necessary.

The trial judge noted that the evidence cited in the report to support the conclusion

that Larkin was delusional would require Larkin to disbelieve evidence that he had

presented at trial and that Larkin’s self-representation at trial contradicted any

conclusion that he did not understand the legal proceedings. In addition, the trial

judge questioned Larkin regarding some of the statements ascribed to him in the

report. Then, turning to Morrissey, the judge asked him to provide evidence of

Larkin’s incompetence. When Morrissey responded that his motion for a mental

health evaluation was based on the same behaviors that the judge had observed at

the trial and again cited no specific examples, the judge stated that unlike

Morrissey, he had not observed any delusional behavior by Larkin during the trial.



                                         - 18 -
      After stating that he would reject the competency determination if this were

not a death case, the trial judge called Dr. Meadows to testify at a hearing.

Consistent with his report, he opined that Larkin was not competent to proceed.

Dr. Meadows acknowledged that he was unaware of the degree to which Larkin

represented himself at trial, such as making opening and closing arguments and

entering valid objections. Further, Dr. Meadows stated that some of the collateral

information, such as the report that Larkin believed in the existence of demons and

angels on earth, came from Larkins’ family members, and Dr. Meadows did not

discuss these reports with Larkin. Dr. Meadows also opined that Larkin was

delusional with regard to his father being threatened by an insurance company.

However, when questioned by Larkin at the hearing, Dr. Meadows acknowledged

that Larkin had told Dr. Meadows about a letter Larkin had received from his

father, Richard Larkin. The letter indicated that if anything happened to his father,

Larkin should look for a video that his father had made regarding his difficulties

with the insurance company. It was this video that Larkin believed was being

withheld from him by prior defense counsel. Morrissey declined the opportunity to

question Dr. Meadows.

      The trial court subsequently appointed a second expert, Dr. Alan Waldman,

a psychiatrist, to examine Larkin, and a brief hearing was held to accept that report.

Dr. Waldman’s mental health evaluation concluded that Larkin was competent to



                                        - 19 -
proceed. He found that Larkin fully appreciated the charges and the range of

penalties, understood the adversarial nature of the legal process, and had the

capacity to disclose pertinent facts to counsel, as he had to the doctor in the

examination. Larkin also understood what was needed to exculpate him. Further,

Larkin could realistically challenge prosecution witnesses, manifest appropriate

courtroom behavior, and testify relevantly. Dr. Waldman opined that Larkin was

not overtly psychotic or delusional and diagnosed him with a “Personality Disorder

Not Otherwise Specified.” Although Larkin believed that there was a conspiracy

against him for a quick conviction, Dr. Waldman stated that such conspiracy

beliefs are not uncommon and in this case did not evidence mental illness.

      Because the first two mental health evaluations conflicted, a third expert, Dr.

Umesh Mahtre, a psychiatrist, evaluated Larkin. Dr. Mahtre found that the testing

previously conducted showed no evidence of psychosis and concluded that Larkin

was competent to proceed. In addition, he noted that Larkin had no history of

paranoia or psychiatric problems and that Larkin was not schizophrenic and did not

suffer from any paranoid personality disorder. A hearing was held on February 2,

2012, to accept the third report. Again the trial judge began with a Faretta inquiry,

Larkin chose self-representation, and the trial judge found him competent.

                                  D. Penalty Phase




                                        - 20 -
      As in the prior proceedings, Larkin waived counsel in the penalty phase.

The State declined to present any witnesses, the trial court declined a request by

two family members that the trial court call them as court witnesses, and Larkin

declined to present mitigation witnesses and to testify. After the prosecutor made

an opening argument and Larkin declined the opportunity to make a statement, the

trial court called Dr. Meadows as the court’s witness. Larkin did not conduct the

examination of Dr. Meadows; instead, the trial judge appointed standby counsel

Morrissey, pursuant to Muhammad v. State, 782 So. 2d 343, 364 (Fla. 2001), to

question the witness.

      Dr. Meadows testified—consistent with his evaluation—that Larkin was

intelligent and was not fabricating mental illness, but he was defensive during the

mental health evaluation. Dr. Meadows stated that the testing and interview

demonstrated that Larkin was unwilling to admit to basic human flaws or

psychological weaknesses. Such defensiveness, Dr. Meadows opined, may

indicate that Larkin has psychiatric issues but does not want to be seen as

psychiatrically impaired. Moreover, Larkin made statements of a persecutory

delusional nature. Larkin’s family members reported that Larkin seemed

increasingly paranoid over time, stating that Larkin made bizarre statements about

demons and angels. In addition, Larkin told Dr. Meadows that he believed his

attorneys conspired against him. On the other hand, Larkin had no history of



                                        - 21 -
alcohol or drug abuse and no history of paranoia or other psychotic disturbances.

Larkin was coherent, intelligent, and ran a business, but he was also immature,

self-centered, and impulsive. Considering the testing and the other information,

Dr. Meadows concluded that there was sufficient test data to support a provisional

diagnosis of a delusional disorder but Larkin was not overtly psychotic.

      After deliberation, the jury unanimously voted for the death penalty as to

both murders. The jury was discharged, and the trial court once again renewed the

offer of counsel, which was declined.

                               E. Spencer Hearing

      At the beginning of the Spencer hearing, the trial judge’s offer to appoint

counsel was again declined. See Spencer v. State, 615 So. 2d 688, 690-91 (Fla.

1993). A packet of letters from family and friends in support of Larkin was

presented to the trial court, and three witnesses testified. Helena Larkin, Gregory

Larkin’s sister-in-law, showed photos of Richard and Myra Larkin and described

how they were admired and loved by family and friends. She also related the

nightmare experienced by the family in the aftermath of the murders. Heather

McLaughlin, the victims’ niece, testified that she sought therapy after the murders.

She described the murders as an act of evil and said the question of Larkin’s guilt

had broken the family apart. Finally, Rick Larkin described how the murders had

broken the family irreparably apart. Referring to the letters from family members



                                        - 22 -
and others offered to the trial court in mitigation, he called them a gift to Larkin.

No other statements were presented, and Larkin presented no mitigation evidence.

                                    F. Sentencing

       On March 15, 2012, the trial court sentenced Gregory Larkin to death on

both counts of first-degree murder. In the murder of Richard Larkin, the trial court

found two aggravating factors and accorded them each great weight: (1) Larkin

had a prior capital or violent felony conviction; and (2) the murder was especially

heinous, atrocious, or cruel (HAC). The first factor was based on the

contemporaneous murder of Myra Larkin. In finding the HAC aggravator, the

court noted that the victim was repeatedly beaten in the head with a baseball bat

and died from the resulting skull fractures and hemorrhaging. Moreover, the

evidence showed that Richard Larkin stood up and turned to face his attacker and

was injured in his efforts to defend himself from the blows. Accordingly, death

was not instantaneous, and Richard Larkin was conscious and aware both of the

attack and the identity of his attacker.

      The trial court explained that in light of Larkin’s decision not to present

mitigation evidence during the penalty phase, the record was reviewed for

evidence to support any of the statutory mitigators. See § 921.141, Fla. Stat.

(2009). Accordingly, the trial judge found that two statutory mitigating factors

were established and ascribed each the weight indicated: (1) Larkin had no



                                           - 23 -
significant history of prior criminal activity (some weight); and (2) Larkin was a

good son, a hard worker, and rescued some people from drowning (little weight).

The trial court determined that another statutory mitigator— substantially impaired

capacity to appreciate the criminality of the conduct or conform to the

requirements of law—was not established.

      In sentencing Larkin to death for the first-degree murder of Myra Larkin, the

trial court again found the HAC aggravator and accorded it great weight, citing the

multiple blows from the baseball bat that resulted in broken bones, brain

lacerations, and a broken skull. Moreover, Myra Larkin’s defensive wounds

evidenced her consciousness during the brutal beating. The trial court also found

the prior violent felony aggravator, based on the contemporaneous murder of her

husband, Richard Larkin, but gave that factor little weight because she was the first

victim. Finally, with regard to mitigation, the trial judge made the same findings

and ascribed the same weights to each factor as he did regarding the murder of her

husband.

      The trial judge concluded that as to each first-degree murder, the

aggravating factors far outweighed the mitigating factors that were found to exist.

Accordingly, he sentenced Larkin to death on both counts of first-degree murder.

                                  II. ANALYSIS




                                       - 24 -
      On appeal from his dual convictions and sentences of death, Larkin raises

the following claims: (A) the trial court committed reversible error by permitting

Larkin to represent himself during competency proceedings; and (B) Florida’s

capital sentencing statute is unconstitutional under Ring v. Arizona, 536 U.S. 584

(2002). In addition to addressing these claims, we also: (C) review the record to

determine whether competent, substantial evidence supports the verdict; and (D)

determine whether the death sentences are proportionate.

                     A. Competency and Self-Representation

      Larkin argues that his Sixth Amendment right to counsel was violated when

the trial court failed to appoint counsel to represent him during a hearing regarding

his competence to proceed. We disagree and conclude that neither Dr. Meadows’

report nor Morrissey raised a reasonable doubt about Larkin’s mental competence.

A trial court’s decision regarding a determination of competency is subject to

review for abuse of discretion, and the trial court’s resolution of factual disputes

will be upheld if supported by competent, substantial evidence. McCray v. State,

71 So. 3d 848, 862 (Fla. 2011), cert. denied, 132 S. Ct. 1743 (2012). Accordingly,

for the reasons explained below, we hold that the trial court did not abuse its

discretion by determining that Larkin was competent to continue to exercise his

right to waive counsel and represent himself during the competency proceedings.




                                        - 25 -
      As we have previously stated, “[i]t is well-settled that a criminal prosecution

may not move forward at any material stage of a criminal proceeding against a

defendant who is incompetent to proceed.” Caraballo v. State, 39 So. 3d 1234,

1252 (Fla. 2010). In Drope v. Missouri, 420 U.S. 162, 171 (1975), the Supreme

Court stated that “a person whose mental condition is such that he lacks the

capacity to understand the nature and object of the proceedings against him, to

consult with counsel, and to assist in preparing his defense may not be subjected to

a trial.” See Fla. R. Crim. P. 3.210(a) (“A person accused of an offense or a

violation of probation or community control who is mentally incompetent to

proceed at any material stage of a criminal proceeding shall not be proceeded

against while incompetent.”). Accordingly, the test for determining a defendant’s

mental competence is whether the defendant “has sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding—and

whether he has a rational as well as factual understanding of the proceedings

against him.” Dusky v. United States, 362 U.S. 402, 402 (1960); see § 916.115,

Fla. Stat. (2009) (providing for appointment of experts “to determine the mental

condition of a defendant in a criminal case”). This standard is echoed in Florida

Rule of Criminal Procedure 3.211(a)(1). In making the competency determination,

the examining expert must consider the defendant’s capacity to appreciate the

charges and range of potential penalties, understand the adversarial nature of the



                                       - 26 -
proceedings, disclose pertinent facts to counsel, behave appropriately in court, and

“testify relevantly.” Fla. R. Crim. P. 3.211(a)(2)(A)(vi).

      In this case, Morrissey raised the issue of Larkin’s competence at the

conclusion of the guilt phase, throughout which Larkin represented himself. The

right to self-representation may be exercised only by a defendant who is competent

and makes a knowing and voluntary waiver of counsel. See Fla. R. Crim. P.

3.111(d); Faretta, 422 U.S. at 835-36. Moreover, where the trial court finds a

defendant has made a knowing waiver of counsel, the court cannot deny an

unequivocal request for self-representation absent a determination that the

defendant “suffer[s] from severe mental illness to the point where the defendant is

not competent to conduct trial proceedings by himself or herself.” Fla. R. Crim. P.

3.111(d)(3). In Indiana v. Edwards, 554 U.S. 164, 177-78 (2008), the Supreme

Court explained that

      [t]he Constitution permits judges to take realistic account of the
      particular defendant’s mental capacities by asking whether a
      defendant who seeks to conduct his own defense at trial is mentally
      competent to do so. That is to say, the Constitution permits States to
      insist upon representation by counsel for those competent enough to
      stand trial under Dusky but who still suffer from severe mental illness
      to the point where they are not competent to conduct trial proceedings
      by themselves.

      In this case, at the time Morrissey moved for a mental competency

determination, Larkin had continuously met the standard of competence required

for self-representation, including on the day of the competency hearing. For


                                        - 27 -
example, Larkin argued motions on valid legal grounds, raised valid objections that

were upheld, conducted both direct and cross-examination of witnesses, and made

opening and closing arguments to the jury. Larkin was well-mannered throughout

the proceedings and was not combative with the trial court or the witnesses.

      Florida Rule of Criminal Procedure 3.210(b) provides that if at “any material

stage” of a criminal case, the trial court, defense counsel, or the State “has

reasonable ground to believe that the defendant is not mentally competent to

proceed, the court shall immediately” set a competency hearing and may order up

to three expert examinations of the defendant. Moreover, a written motion for a

mental competency evaluation “shall contain a certificate of counsel that the

motion is made in good faith and on reasonable grounds to believe that the

defendant is incompetent to proceed” and “a recital of the specific [non-privileged]

observations of and conversations with the defendant that have formed the basis

for the motion.” Fla. R. Crim. P. 3.210(b)(1) (emphasis added). In this case, when

Morrissey raised the question of Larkin’s competence, he offered not a single

specific example to support the claim. The motion was based on unspecified

observations and allegedly—but unidentified—illogical decisions that Larkin made

during the court proceedings. Thus, the trial court ordered the examination solely

because Morrissey requested it and not because a “reasonable ground” to doubt

Larkin’s competence had been demonstrated.



                                         - 28 -
      Larkin contends that error occurred when he was allowed to continue to

represent himself at the hearing held on the incompetency determination by Dr.

Meadows. At the hearing, before Dr. Meadows arrived, the trial judge again asked

Morrissey for a factual basis supporting his original allegation of incompetence.

Morrissey could provide none, instead suggesting that the trial judge witnessed the

unspecified behavior as well. The trial judge responded that he had not witnessed

any delusional behavior by Larkin at the trial. In fact, the judge stated that the

competency report’s findings were completely contradicted by the events at trial.

For example, Dr. Meadows’ findings that Larkin lacked an understanding of the

adversarial nature of the trial and the capacity to testify coherently were clearly

rebutted by his able self-representation at trial. Moreover, Dr. Meadows’

determination of incompetency was based in part on Larkin’s belief that an

insurance company had targeted his father and that Larkin insisted people had seen

his parents alive while he was in Mexico. However these facts were supported by

witness testimony at trial. In addition, Larkin created no disruptions at trial, and

the trial judge witnessed nothing to indicate that Larkin was delusional.

Accordingly, the trial court found the report “flimsy at best” and stated that had it

not been a death penalty case, he would have rejected the determination. Dr.

Meadows’ testimony at the hearing did nothing to alter the trial court’s conclusion.




                                        - 29 -
Moreover, the other mental health experts who subsequently examined Larkin

found him competent to proceed.

      In this case, the initial incompetency determination did not raise a

reasonable doubt regarding Larkin’s competency. The findings were clearly

contradicted by the actual events at trial. Accordingly, we conclude that the trial

court did not abuse its discretion by allowing Larkin to continue to represent

himself during the competency proceedings.

                                B. The Ring Issue

      Larkin argues that Florida’s death penalty statute is unconstitutional under

Ring v. Arizona, 536 U.S. 584 (2002). We have consistently rejected Ring claims

in cases such as this one, where the jury recommended a sentence of death by a

unanimous vote. See Bevel v. State, 983 So. 2d 505, 526 (Fla. 2008). Moreover,

we also have previously rejected Ring claims in cases in which one of the

aggravating factors found is a prior violent felony conviction. See Frances v.

State, 970 So. 2d 806, 822 (Fla. 2007). In this double murder case, the prior

violent felony aggravator for the contemporaneous murder supports each death

sentence. Id. (“Ring did not alter the express exemption in Apprendi v. New

Jersey, 530 U.S. 466 (2000), that prior convictions are exempt from the Sixth

Amendment requirements announced in the cases. This Court has repeatedly




                                        - 30 -
relied on the presence of the prior violent felony aggravating circumstance in

denying Ring claims.”). Accordingly, Larkin’s claim has no merit.

                       C. Competent, Substantial Evidence

      Regardless of whether Larkin raises the issue, this Court independently

reviews the record in death penalty cases to determine whether competent,

substantial evidence supports the conviction. Pham v. State, 70 So. 3d 485, 501

(Fla. 2011), cert. denied, 132 S. Ct. 1752 (2012). “In determining the sufficiency

of the evidence, the question is whether, after viewing the evidence in the light

most favorable to the State, a rational trier of fact could have found the existence

of the elements of the crime beyond a reasonable doubt.” Bradley v. State, 787 So.

2d 732, 738 (Fla. 2001).

      In this case, the evidence showed that Gregory Larkin, the manager of the

family’s dive shop, lived with his parents during a period of family turmoil

regarding the financial difficulties and fate of this Costa Rican-based business. In

the spring of 2009, Richard Larkin was actively seeking a buyer for the failing

business, a decision that Gregory Larkin—who would lose his job—vigorously

opposed. On April 11, 2009, Myra Larkin went shopping and returned home in the

late afternoon. Richard and Myra Larkin apparently ate dinner, and then Mrs.

Larkin sat down to watch a movie that she had rented that day, while Richard

Larkin used the computer in his office in the garage. She was still wearing the



                                        - 31 -
same clothes in which she appeared in store security videos earlier that day. In

addition, some of the groceries that she had purchased that afternoon were on the

kitchen counter, including open wine bottles. Used wine glasses, with Gregory

Larkin’s DNA on one and Myra Larkin’s on the other, were nearby. Around 8

p.m., the last time the home office computer was used, the murderer entered the

living room, approached Myra Larkin from behind as she sat watching a movie,

and then beat her with a baseball bat until she lay on the floor and died in a pool of

blood from the resulting injuries. The assailant then walked up behind Richard

Larkin, who sat using his computer in the garage office, and attacked him in the

same manner, landing multiple blows with a baseball bat, as Richard Larkin

attempted to rise and defend himself. As Richard Larkin lay dead on the floor, the

assailant carried a large statue in from the pool area and dropped it on the victim’s

face. On the next morning, April 12, Larkin parked his parents’ car in the parking

lot of the Jacksonville International Airport, bought a one-way ticket, and flew to

Mexico. The bodies of Richard and Myra Larkin were found a week later, on

April 18. There were no signs of burglary, and the house was securely locked.

DNA from blood on clothing—shorts, a T-shirt, and socks—found in the bathroom

nearest to Gregory Larkin’s bedroom matched the DNA profiles of Richard and

Myra Larkin, and DNA from the waistband of the shorts indicated that Gregory

Larkin wore them. In addition, a white powdery substance, consistent with the



                                        - 32 -
pool statue, was found on the T-shirt. The record shows that Larkin did not contact

or go to visit his brother on April 17, as initially planned. Instead, having never

contacted anyone about his trip, he returned from Mexico to Jacksonville on April

18. Then, instead of going to his parents’ home, Larkin checked into an airport

hotel, where authorities found him. He told the officers that his car keys had been

stolen during a robbery in Mexico. In light of the foregoing, we find that sufficient

evidence was presented for the jury to find Larkin guilty of two counts of first-

degree murder in the deaths of Richard and Myra Larkin.

                                D. Proportionality

      The death penalty is reserved for the most aggravated and least mitigated

first-degree murders. Lebron v. State, 982 So. 2d 649, 668 (Fla. 2008). In

conducting a proportionality review, this Court considers the totality of the

circumstances in the case and compares it with other capital cases to determine

whether the capital case falls within this category and the death sentence is thus

warranted. Moreover, we accept the trial court’s weighing of the mitigating and

aggravating factors. Smith v. State, 7 So. 3d 473, 510 (Fla. 2009). Proportionality

review “is not a comparison between the number of aggravating and mitigating

circumstances.” Sexton v. State, 775 So. 2d 923, 935 (Fla. 2000) (quoting Porter

v. State, 564 So. 2d 1060, 1064 (Fla. 1990)). Thus, it is a qualitative rather than a




                                        - 33 -
quantitative review. Here, the strength of the aggravating factors and little

mitigation found in the record support the sentences of death.

      In this case, the trial court sentenced Larkin to death for the murder of his

parents. The judge found the same two aggravators applicable to both murders—a

prior violent felony conviction for the murder of the other parent and HAC. With

regard to the first aggravating factor, the trial judge ascribed great weight in the

death of Larkin’s father but little weight to the same factor in the murder of his

mother, the first victim. The HAC aggravator was given great weight as to both

murders. Regardless of the weight ascribed by the trial court, however, HAC and

prior violent felony conviction are deemed two of the most serious aggravating

circumstances. See Jackson v. State, 18 So. 3d 1016, 1035 (Fla. 2009) (noting that

HAC falls in most serious aggravator category); Chamberlain v. State, 881 So. 2d

1087, 1108-09 (Fla. 2004) (finding that prior violent felony conviction is one of the

most serious aggravators). Moreover, the trial court found little mitigation,

ascribing some weight to the statutory mitigator of no significant criminal history

and little weight to the catchall provision of other mitigating factors in the Larkin’s

background, noting that Larkin was a good son and a hard worker, and had rescued

two people from drowning. Accordingly, the aggravation more than outweighed

the mitigation here. In addition, the jury unanimously recommended the death

penalty for both murders.



                                         - 34 -
      This Court has affirmed the imposition of the death penalty in comparable

cases. In Green v. State, 583 So. 2d 647, 648-49 (Fla. 1991), the defendant killed a

couple from whom he rented his apartment when they refused to return his late rent

check, with which he wanted to buy cocaine. Armed with a butcher knife, Green

repeatedly stabbed the female victim and went to the back bedroom, where he

stabbed her husband twenty-eight times. Id. at 649. After a new penalty phase, the

jury recommend death sentences by a ten-to-two vote, and the trial court imposed

such sentences, finding the following three aggravating factors as to each murder

and according each great weight: the defendant had a prior capital felony

conviction; the capital felony was committed for pecuniary gain; and the murder

was especially HAC. Green v. State, 907 So. 2d 489, 495 (Fla. 2005). As to each

murder, the trial judge found two statutory mitigators of moderate weight:

defendant was under the influence of extreme mental or emotional disturbance; and

defendant had an impaired capacity to appreciate the criminality of his conduct.

The trial judge also found a number of factors under the catchall mitigation

provision, § 921.141(6), Fla. Stat. (2009), including that Green was “capable of a

warm and loving relationship; had [a] substantial history of stable and successful

employment; had experienced a severe personal, social, economic, and health

decline as a result of a crack cocaine addiction; . . . and had voluntarily turned

himself in to authorities.” Green, 907 So. 2d at 495. In addition, the trial judge



                                         - 35 -
gave slight weight to the testimony of two witnesses and moderate weight to

Green’s letter offered during a Spencer hearing. Id.

      Similarly, in Rigterink v. State, 66 So. 3d 866, 870-71 (Fla. 2011), the trial

court sentenced the defendant to death for the stabbing deaths of two people in a

warehouse. The trial court found the same two aggravators that were applied in the

instant case—HAC and prior violent felony conviction. In addition, the court in

Rigterink found that the avoid arrest aggravator was applicable to one of the

murders. Id. at 871 (quoting Rigterink v. State, 2 So. 3d 221, 234 (Fla. 2009)).

The trial court found that each aggravator carried great weight. As in the instant

case, the court found the statutory mitigator of no significant prior criminal history

and assigned it some weight. Id. at 871. The trial court also found twelve factors

of nonstatutory mitigation. Id.

      Finally, in Bright v. State, 90 So. 3d 249, 253-54 (Fla.), cert. denied, 133 S.

Ct. 300 (2012), the defendant killed two men in his home, beating them to death

with a hammer. The jury recommended death sentences by an eight-to-four vote

as to both murders. Id. at 256. The trial court also found and weighed the same

aggravators and mitigators in both murders. The court found three aggravators of

great weight: the defendant had a prior violent felony conviction based on a

robbery; the defendant had a prior violent felony conviction that was based on the

contemporaneous murder; and the murder was HAC. Id. at 256-57. Further, the



                                        - 36 -
judge found one statutory mitigator—the murders were committed while defendant

was under the influence of an extreme mental or emotional disturbance—and

nineteen nonstatutory mitigators—including that defendant had a history of drug

abuse, had a decade of military service with an honorable discharge, and was a

good brother and father—to which the trial court ascribed weights varying from

slight to considerable. Id. at 257. This Court found that the evidence presented at

trial was “consistent with a scenario in which Bright waited until the victims were

asleep, and then attacked them.” Id. at 258.

      After reviewing the facts and relevant cases, we hold that the death

sentences imposed in this case are proportionate.

                               III. CONCLUSION

      Having reviewed the issues presented by Larkin, as well as the sufficiency of

the evidence to support the convictions and the proportionality of the sentences of

death, we affirm the judgment and sentences of death in this case.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED

An Appeal from the Circuit Court in and for Nassau County,
     Robert Mallory Foster, Judge - Case No. 45-2009-CF-000448-AX




                                       - 37 -
Nancy A. Daniels, Public Defender, and Nada M. Carey, Assistant Public
Defender, Tallahassee, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Renee M. Rancour, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     - 38 -